         Case: 1:19-cv-03068 Document #: 1 Filed: 05/07/19 Page 1 of 5 PageID #:1



                                  IN THE UNITED STATES DISTRICT COURT
                                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                                            EASTERN DIVISION

CENTRAL STATES, SOUTHEAST AND                              )
SOUTHWEST AREAS PENSION FUND;                              )
and ARTHUR H. BUNTE, JR., as Trustee,                      )
                                                           )     Case No. 19-cv-03068
                                 Plaintiffs,               )
                                                           )     District Judge
                     v.                                    )
                                                           )     Magistrate Judge
WATERLAND TRUCKING SERVICE, INC.,                          )
a Michigan corporation;                                    )
                                                           )
                                 Defendant.                )

                                                COMPLAINT

          Plaintiffs, Central States, Southeast and Southwest Areas Pension Fund and Arthur H.

Bunte, Jr., one of its present trustees, for a cause of action against Defendant allege as follows:

                                           JURISDICTION AND VENUE

          1.         This is an action for collection of withdrawal liability, interest, and penalties

incurred by an employer as a result of a withdrawal from a multiemployer pension plan.

          2.         This action arises under the Employee Retirement Income Security Act of 1974

(“ERISA”), as amended by the Multiemployer Pension Plan Amendments Act of 1980

(“MPPAA”), 29 U.S.C. § 1001 et seq. This Court has jurisdiction over this action under sections

502(e), 502(f), and 4301(c) of ERISA, 29 U.S.C. §§ 1132(e), 1132(f) and 1451(c).

          3.         Venue lies in this Court under sections 502(e)(2) and 4301(d) of ERISA, 29 U.S.C.

§§ 1132(e)(2) and 1451(d), in that the Central States, Southeast and Southwest Areas Pension Fund

(the “Pension Fund”) is administered at its principal place of business in Rosemont, Illinois. Venue

is also proper in this Court pursuant to the forum selection clause contained in the Pension Fund’s




TM: 580137 / 19411915 / 5/7/19                       -1-
         Case: 1:19-cv-03068 Document #: 1 Filed: 05/07/19 Page 2 of 5 PageID #:2



Trust Agreement which designates this district as the appropriate forum for lawsuits to collect

withdrawal liability.

                                                  PARTIES

          4.         The Pension Fund is a multiemployer pension plan within the meaning of sections

3(37) and 4001(a)(3) of ERISA, 29 U.S.C. §§ 1002(37) and 1301(a)(3).

          5.         Plaintiff Arthur H. Bunte, Jr. is a present trustee and fiduciary of the Pension Fund

within the meaning of section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and he and his fellow

trustees are the plan sponsor of the Pension Fund within the meaning of section 4001(a)(10) of

ERISA, 29 U.S.C. § 1301(a)(10). The Trustees administer the Pension Fund at 9377 West Higgins

Road, Rosemont, Illinois.

          6.         Pursuant to sections 502(a)(3) and 4301(a)(1) of ERISA, 29 U.S.C. §§ 1132(a)(3)

and 1451(a)(1), the Trustees, by and through their designated trustee Arthur H. Bunte, Jr., are

authorized to bring this action on behalf of the Pension Fund, its participants and beneficiaries for

the purpose of collecting withdrawal liability.

          7.         Defendant Waterland Trucking Service, Inc. (“Waterland”) is a corporation

organized under the laws of the State of Michigan.

                                           CLAIM FOR RELIEF

          8.         Plaintiffs hereby reallege and incorporate each and every allegation made in

paragraphs 1 through 7 of this Complaint as though fully set forth herein.

          9.         Waterland is the “employer” for purposes of the determination and assessment of

withdrawal liability under Title IV of ERISA.

          10.        During all relevant times, Waterland was bound by collective bargaining

agreements with a certain local union affiliated with the International Brotherhood of Teamsters,




TM: 580137 / 19411915 / 5/7/19                        -2-
         Case: 1:19-cv-03068 Document #: 1 Filed: 05/07/19 Page 3 of 5 PageID #:3



pursuant to which Waterland was required to make contributions to the Pension Fund on behalf of

certain of its employees.

          11.        The Pension Fund determined that on or about December 9, 2012, Waterland

permanently ceased to have an obligation to contribute to the Pension Fund and/or permanently

ceased all covered operations, thereby effecting a “complete withdrawal” from the Pension Fund

within the meaning of section 4203 of ERISA, 29 U.S.C. § 1383.

          12.        As a result of this complete withdrawal, Waterland incurred withdrawal liability to

the Pension Fund in the principal amount $575,811.99, as determined under section 4201(b) of

ERISA, 29 U.S.C. § 1381(b).

          13.        On or about May 27, 2014, Waterland received a notice and demand for payment

of the withdrawal liability issued by the Pension Fund in accordance with sections 4202(2) and

4219(b)(1) of ERISA, 29 U.S.C. §§ 1382(2) and 1399(b)(1).

          14.        The notice and demand notified Waterland that it was required to discharge its

liability in a lump-sum payment of $575,811.99 or in monthly interim payments of $7,941.68, with

the first installment due on or before June 1, 2014 and the final installment (in the amount of

$5,183.22) due on or before January 1, 2022.

          15.        On July 1, 2014, Waterland requested review of its withdrawal liability assessment

pursuant to 29 U.S.C. §1399(b)(2)(A).

          16.        The Pension Fund’s Board of Trustees upheld Waterland’s withdrawal liability

assessment and denied Waterland’s request for review, and Waterland received notice of the Board

of Trustees’ decision on September 19, 2014.

          17.        To date, Waterland has made 56 monthly interim payments of $7,941.68, with its

total payments being $444,734.09.




TM: 580137 / 19411915 / 5/7/19                       -3-
         Case: 1:19-cv-03068 Document #: 1 Filed: 05/07/19 Page 4 of 5 PageID #:4



          18.        Waterland did not submit an interim payment to the Pension Fund for the month of

February 2019.

          19.        On February 22, 2019, Waterland received a past due notice from the Pension Fund

pursuant to section 4219(c)(5)(A) of ERISA, 29 U.S.C. § 1399(c)(5)(A), advising that its

withdrawal liability payments were past due, and which forewarned Waterland of the

consequences of its failure to pay such withdrawal liability.

          20.        Despite receiving a past due notice, Waterland has not submitted an interim

payment for the month of February 2019 or any subsequent months.

          21.        Waterland did not timely initiate arbitration pursuant to section 4221(a)(1) of

ERISA, 29 U.S.C. § 1401(a)(1). Consequently, the amounts demanded by the Pension Fund are

due and owing pursuant to section 4221(b)(1) of ERISA, 29 U.S.C. § 1401(b)(1).

          22.        Waterland failed to make the required withdrawal liability payments to the Pension

Fund and fell into default within the meaning of section 4219(c)(5) of ERISA, 29 U.S.C. §

1399(c)(5).

          WHEREFORE, Plaintiffs request the following relief:

          (a)         A judgment against Defendant, and on behalf of Plaintiffs, pursuant to sections

502(g)(2) and 4301(b) of ERISA, 29 U.S.C. §§ 1132(g)(2) and 1451(b), for --

                     (i)         $250,334.02 in withdrawal liability;

                     (ii)        interest computed and charged at an annualized interest rate equal to two

                                 percent (2%) plus the prime interest rate established by JPMorgan Chase

                                 Bank, NA for the fifteenth (15th) day of the month for which interest is

                                 charged;




TM: 580137 / 19411915 / 5/7/19                           -4-
         Case: 1:19-cv-03068 Document #: 1 Filed: 05/07/19 Page 5 of 5 PageID #:5



                     (iii)       an amount equal to the greater of interest on the unpaid withdrawal liability

                                 or liquidated damages of 20% of the unpaid withdrawal liability; and

                     (iv)        attorney’s fees and costs.

          (b)        Post-judgment interest computed and charged on the entire judgment at an

annualized interest rate equal to two percent (2%) plus the prime interest rate established by

JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month for which interest is charged,

compounded annually; and

          (c)        For such further or different relief as this Court may deem proper and just.


                                                                Respectfully submitted,

May 7, 2019                                                      /s/ Matthew B. Wesley
                                                                Matthew B. Wesley (ARDC # 6327766)
                                                                Attorney for Plaintiffs
                                                                CENTRAL STATES FUNDS
                                                                Law Department
                                                                9377 W. Higgins Road, 10th Floor
                                                                Rosemont, Illinois 60018-4938
                                                                (847) 777-4035
                                                                mwesley@centralstatesfunds.org




TM: 580137 / 19411915 / 5/7/19                            -5-
